Order entered February 10, 2015




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-01381-CR

                            WILLIAM SEDRIC AUTREY, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the 429th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 429-81194-10

                                              ORDER
        The clerk’s and reporter’s records are overdue in this appeal. Additionally, the Court has

not received the trial court’s certification of appellant’s right to appeal.

        Accordingly, we ORDER the trial court to make findings of fact regarding whether

appellant has been deprived of the clerk’s and reporter’s records because of ineffective counsel,

indigence, or for any other reason.

       The trial court shall first determine whether appellant desires to prosecute the appeal. If
        the trial court determines that appellant does not desire to prosecute the appeal, it shall
        make a finding to that effect.

       If the trial court determines that appellant desires to prosecute the appeal, it shall next
        determine whether appellant is indigent and entitled to proceed without payment of costs
        for the clerk’s and reporter’s records. If appellant is entitled to proceed without payment
        of costs, the trial court shall make a finding to that effect. Moreover, if appellant is
        indigent, the trial court is ORDERED to take such measures as may be necessary to
        assure effective representation, which may include appointment of new counsel. If the
        trial court finds appellant is not indigent, it shall determine whether retained counsel has
        abandoned the appeal.

       The trial court shall next determine: (1) the name and address of each court reporter who
        recorded the proceedings in this cause; (2) the court reporter’s explanation for the delay
        in filing the reporter’s record; and (3) the earliest date by which the reporter’s record can
        be filed.

       The trial court shall next determine the date by which the clerk’s record will be filed.

        We ORDER the trial court to transmit a record, containing the written findings of fact,

any supporting documentation, and any orders, to this Court within THIRTY DAYS of the date

of this order.

        The appeal is ABATED to allow the trial court to comply with this order. The appeal

shall be reinstated thirty days from the date of this order or when the findings are received,

whichever is earlier.

                                                      /s/     ADA BROWN
                                                              JUSTICE